                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


JAMES SMITH,                                )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )     Case No. 18-00485-CV-W-ODS
                                            )
ERIC FISHER, et al.,                        )
                                            )
                      Defendants.           )

   ORDER AND OPINION (1) GRANTING IN PART AND DENYING IN PART ERIC
 FISHER’S AND SLOANE LOWE’S MOTION TO DISMISS, AND (2) GRANTING WCA
                  WASTE CORP.’S MOTION TO DISMISS

       Pending are two motions to dismiss. Defendants Eric Fisher and Sloane Lowe
seek dismissal of Counts I and II. Doc. #13. Defendant WCA Waste Corporation seeks
dismissal of Counts III and IV. Doc. #19.


                                    I. BACKGROUND
       In June 2018, Plaintiff initiated this lawsuit against WCA Waste Corporation
(“WCA”); Eric Fisher, a WCA Operations Manager and Plaintiff’s supervisor; and Sloane
Lowe, a WCA Dispatch Manager and Plaintiff’s direct supervisor. Doc. #1. Plaintiff
began working for WCA after WCA purchased Deb’s Disposal in July 2016. Doc. #1, at
3. In July 2016, Plaintiff was 61 years of age. Plaintiff worked at the WCA Kansas City,
Kansas location until he was transferred to the Kansas City, Missouri location in
October 2016. Id. at 4. Before the transfer, Plaintiff’s duties included running the office
with the assistance of a clerk, handling customer issues, billing, dispatching, supervising
drivers, and overseeing repair and service of waste disposal vehicles in a timely
manner. Id. Once transferred, Plaintiff was given minimal training by Lowe on WCA’s
software program. Id. Shortly thereafter, Plaintiff was informed that his duties and
hours would change, and he was tasked with closing out both commercial and
residential routes. Id.
       During training on November 2, 2016, Plaintiff’s instructor was also on duty as a
dispatcher, and the training only lasted two hours. Id. Plaintiff had little experience
using a computer and other systems for closing out routes and communicating with
customers, and was not trained on how to close out residential routes. Id. at 4-5. While
Plaintiff was learning the new aspects of his job, Lowe made several jokes about
Plaintiff’s lack of computer skills, and made jokes about Plaintiff being an “old fart.” Id.
at 5. Plaintiff told Fisher that if he was not closing out routes sufficiently, he would
return to driving roll-off. Fisher told Plaintiff the only available driver position was
residential, which is more physically demanding. However, WCA had roll-off positions
on non-residential routes, which were less physically demanding. Id. at 6.
       After a conversation with Fisher in November 2016, Plaintiff asked Fisher if he
was attempting to get Plaintiff to resign, and Fisher replied, “would you?” Id. at 7.
Plaintiff refused to resign, and told Fisher he would have to fire him. Id. Fisher then
typed out a note stating: “On 11-08-16 Jim and I had a conversation about his
employment. I asked if he would be willing to resign and he said no that he would not
be willing to resign but that ‘You can fire me.’ Informed him that he was relieved of his
duties as requested.” Id. Plaintiff signed Fisher’s note, and cleared out his desk. A few
days later, Plaintiff was informed by another WCA employee that Lowe had been
interviewing dispatchers two weeks before Plaintiff’s termination, and WCA hired
someone for the dispatcher position a week before Plaintiff’s termination. Id. Upon
Plaintiff’s information and belief, that employee was substantially younger than Plaintiff.
Id.
       On April 23, 2017, Plaintiff filed a charge of discrimination, naming only WCA as
the alleged wrongdoer, with the Equal Employment Opportunity Commission (“EEOC”)
and the Missouri Commission on Human Rights (“MCHR”) alleging age discrimination.
Id. at 9. On June 7, 2018, the EEOC issued a Notice of the Right to Sue. Id. Plaintiff
filed this lawsuit fourteen days later alleging age discrimination and retaliation. Fisher
and Lowe move to dismiss Counts I and II, while WCA moves to dismiss Counts III and
IV.




                                               2
                                     II. STANDARD
       The liberal pleading standard created by the Federal Rules of Civil Procedure
requires Aa short and plain statement of the claim showing that the pleader is entitled to
relief.@ Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Fed. R. Civ. P.
8(a)(2)). ASpecific facts are not necessary; the statement need only >give the defendant
fair notice of what the…claim is and the grounds upon which it rests.=@ Id. (citing Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In ruling a motion to dismiss, the
Court Amust accept as true all of the complaint=s factual allegations and view them in the
light most favorable to the Plaintiff[ ].” Stodghill v. Wellston Sch. Dist., 512 F.3d 472,
476 (8th Cir. 2008).
       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to state a claim to relief that is plausible on its
       face. A claim has facial plausibility when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged. The plausibility standard is
       not akin to a probability requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully. Where a complaint
       pleads facts that are merely consistent with a defendant's liability, it stops
       short of the line between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In keeping with these principles a court considering a motion to dismiss
       can choose to begin by identifying pleadings that, because they are no
       more than conclusions, are not entitled to the assumption of truth. While
       legal conclusions can provide the framework of a complaint, they must be
       supported by factual allegations. When there are well-pleaded factual
       allegations, a court should assume their veracity and then determine
       whether they plausibly give rise to an entitlement to relief.

Id. at 679. A claim is facially plausible if it allows the reasonable inference that the
defendant is liable for the conduct alleged. See Horras v. Am. Capital Strategies, Ltd.,
729 F.3d 798, 801 (8th Cir. 2013); Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594
(8th Cir. 2009).




                                               3
                                   III.   DISCUSSION
                         A. ADEA Age Discrimination Claim (Count I)
       While the Eighth Circuit has not expressly held whether individual liability exists
under the ADEA, it has determined the definitions of employer under Title VII and the
ADEA are analogous. Lenhardt v. Basic Inst. of Tech., Inc., 55 F.3d 377, 380 (8th Cir.
1995). Consequently, many courts in the Eighth Circuit have held the Eighth Circuit will
not impose individual liability under the ADEA. See, e.g., Lyons v. Drew, No. 14-0510-
CV-ODS, 2015 WL 1198081 (W.D. Mo. Mar. 16, 2015); Olsen v. Capital Region Med.
Ctr., No. 10-4221-CV-FJG, 2012 WL 1232271, at *12 (W.D. Mo. Apr. 12, 2012); Smith
v. Bankers Life & Cas. Co., 519 F. Supp. 2d 964, 967 (S.D. Iowa 2007); Widmar v. City
of Kan. City, Mo., No. 05-0599-CV-W-DW, 2006 WL 743171, at *2 (W.D. Mo. March 20,
2006). Other circuits have reached a similar conclusion regarding individual liability.
See, Stults v. Conoco, Inc., 76 F.3d 651, 655 (5th Cir. 1996); Birkbeck v. Marvel
Lighting Corp., 30 F.3d 507, 510-511 (4th Cir. 1994). The Court finds Fisher and Lowe,
as individuals, are not subject to liability under the ADEA. Therefore, the Court grants
their motion to dismiss Count I.


                    B.     MHRA Age Discrimination Claim (Count II)
       Fisher and Lowe argue Count II must be dismissed for failure to state a claim
because Plaintiff failed to exhaust his administrative remedies. Doc. #14, at 5. As a
general principle, before filing a lawsuit under the MHRA, a plaintiff must first exhaust
administrative remedies by timely filing an administrative complaint and either
adjudicating the claim through the MCHR or obtaining a right-to-sue letter. Alhalabi v.
Mo. Dep’t of Nat. Res., 300 S.W.3d 518, 524 (Mo. Ct. App. 2009) (citation omitted).
“The doctrine of exhaustion of remedies is a jurisdictional requirement.” Id.; Mo. Rev.
Stat. § 213.075.1. A claimant must file a charge of discrimination naming the individuals
alleged to have committed the unlawful discriminatory acts and describing the
particulars of those acts. See Mo. Rev. Stat. § 213.075.1; State ex rel. Diehl v.
O’Malley, 95 S.W.3d 82,89 (Mo. 2003). However, the Missouri Supreme Court “takes a
liberal approach to the fulfillment of procedural requirements under the MHRA.”
Alhalabi, 300 S.W.3d at 525.



                                              4
       Consistent with its liberal approach to the MHRA’s procedural requirements, the
Missouri Supreme Court has addressed circumstances when failure to name an
individual in the charge is not a bar to a lawsuit against that individual where there is a
“substantial identity of interest” between the parties later sued. Hill v. Ford Motor Co.,
277 S.W.3d 659, 669-70 (Mo. banc 2009). At the time Plaintiff filed his charge, the
MHRA permitted claims against the employer and “any person acting directly in the
interest of the employer[,]” which includes a supervisory employee. Id. at 669.1
       It is undisputed Plaintiff failed to formally name Fisher and Lowe in his charge.
The question is whether this failure bars Plaintiff’s MHRA claims against Fisher and
Lowe. Missouri law is lenient in enforcing this pre-filing requirement. Alhalabi, 300
S.W.3d at 525. The Supreme Court of Missouri has held “the importance of maintaining
the availability of complete redress of legitimate grievances without undue
encumbrance” outweighs the interests served by the statute’s procedural requirements,
“especially [where] demanding full and technical compliance would” not advance the
underlying purposes of the procedural requirements. Hill, 277 S.W.3d at 670. These
purposes include giving notice to the charged party, and providing an avenue for
voluntary compliance without resort to litigation. Id. at 669.
       In Hill, the Missouri Supreme Court adopted a four-factor test when deciding
whether to allow a plaintiff to pursue a civil action against an individual when the plaintiff
failed to name the individual in the charge. Id. These factors include (1) whether the
plaintiff could have asserted the role of the unnamed party through reasonable efforts at
the time the charge was filed; (2) whether the interest of the unnamed parties and the
named respondent are so similar that, for the purpose of obtaining voluntary conciliation
and compliance, including the unnamed party was unnecessary; (3) whether the failure
to include the unnamed party in the charge resulted in actual prejudice; and (4) whether
the unnamed parties represented to the plaintiff that its relationship with the plaintiff is to
be through the named party. Id. at 669-70.
       Fisher and Lowe argue there is no reasonable basis in fact and law to impose
liability on them because Plaintiff did not exhaust his administrative remedies when he


1The MHRA has since been amended but neither side suggests those amendments are
applicable with regard to the pending motions to dismiss.


                                               5
failed to name them in the charge. They also argue the substantial-identity-of-interests
exception is not met here. Defendants claim all four Hill factors favor a finding of no
substantial identity of interests. Plaintiff knew Fisher’s and Lowe’s roles and identities,
and thus, could have listed them when he filed his Charge. Fisher’s and Lowe’s
interests—as individuals—are not similar to WCA’s, so Plaintiff should have named
them. Fisher and Lowe were allegedly prejudiced in that they had no opportunity to
submit documents in defense of any charge against them personally, and would have
approached the administrative proceedings differently if they were formally named.
Fisher and Lowe did not hold themselves out to be WCA’s alter ego.
       Plaintiff admits he had some knowledge of the roles played by Fisher and Lowe
in discriminating against him. However, Plaintiff argues that the purposes of naming a
party in the administrative charge—to give notice to the charged party and to provide an
avenue for voluntary compliance without resort to litigation—are satisfied in this case.
He claims Fisher and Lowe were on notice and fully participated in the administrative
proceeding. Plaintiff also argues Fisher and Lowe were not prejudiced—which Hill
requires—because there was no conciliation in this case. A Missouri court might agree
and find Fisher and Lowe would not have done anything different even if Plaintiff named
them in the charge. Thus, it is possible a Missouri court might find Plaintiff, in effect,
exhausted his administrative remedies against Fisher and Lowe.
       Resolving all facts and ambiguities in the law in Plaintiff’s favor, Filla v. Norfolk S.
Ry. Co., 336 F.3d 806, 811 (8th Cir. 2003), and without wading into a decision on the
merits, Walters v. Sensient Colors, LLC, No. 4:14-CV-1241-HEA, 2015 WL 667986, at
*3 (E.D. Mo. Feb. 17, 2015), this Court finds there is arguably a reasonable basis for
predicting a Missouri court might impose liability on Fisher and Lowe. Accordingly, the
motion to dismiss Count II is denied.


                        C.      Retaliation Claims (Counts III & IV)
       Counts III and IV are retaliation claims under the ADEA and MHRA against WCA.
Defendant argues Plaintiff fails to state a claim for relief because he did not exhaust his
administrative remedies with regard to his retaliation claims. Doc. #20, at 1. Plaintiff




                                              6
does not oppose WCA’s motion to dismiss Counts III and IV. Doc. #24. Accordingly,
the Court grants WCA’s motion to dismiss Counts III and IV.


                                IV. CONCLUSION
      For the foregoing reasons, the Court grants the motion to dismiss Count I against
Fisher and Lowe, but denies the motion to dismiss Count II against Fisher and Lowe.
The Court grants WCA’s motion to dismiss Counts III and IV.


IT IS SO ORDERED.

                                               /s/ Ortrie D. Smith
 DATE: October 15, 2018                        ORTRIE D. SMITH, SENIOR JUDGE
                                               UNITED STATES DISTRICT COURT




                                          7
